Citation Nr: 1123930	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  10-15 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to educational assistance benefits under Chapter 33 of Title 38 of the United States Code (Post-9/11 GI Bill) in excess of nine days.


ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active military service from March 2001 to March 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision of the Education Office at the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran applied in May 2009 for educational assistance under Chapter 33 of Title 38 of the United States Code (Post-9/11 GI Bill).  At the time of his application, he was receiving educational assistance under Chapter 30 (Montgomery GI Bill (MGIB)).  On his application, the Veteran failed to complete the Chapter 33 election section and, therefore, the RO sent him a letter advising him he must elect which benefit he would like to relinquish and the effective date.  He was advised that once he had made an election, it is an irrevocable election to receive Post-9/11 GI Bill in lieu of the benefit relinquished.

The Veteran completed and submitted the Statement of Choice and elected to relinquish his MGIB benefits to receive Post-9/11 GI Bill benefits.  He elected August 1, 2009, as the date he wished to relinquish his MGIB benefit.  In June 2009, the RO sent the Veteran a letter advising him that his application for Post-9/11 GI Bill benefits was granted and that he currently had 1 month and 4 days of full time MGIB benefits remaining, but upon reaching his election date of August 1, 2009, the RO would reevaluate his entitlement under the Post-9/11 GI Bill.  It was noted that, if he exhausted his entitlement under the MGIB prior to his election date, his entitlement under the Post-9/11 GI Bill may increase.

The Board notes that the record shows the Veteran was paid MGIB benefits for enrollment in two summer courses from June 1, 2009, through August 1, 2009 (it is noted that the second class actually ran to August 7th but the period of payment under the MGIB was truncated by the Veteran's August 1st election date for the start of his Post-9/11 GI Bill benefits).  The Veteran has stated that he believed that by taking these summer courses he would exhaust his MGIB benefits and, thereby, be entitled to additional Post-9/11 GI Bill benefits.  However, the RO determined that he continued to have nine days remaining of his MGIB benefits after these summer classes and has limited his Post-9/11 GI Bill benefits to only that amount.

After reviewing the record, the Board finds that the RO's calculation of the remaining days of the Veteran's MGIB benefits is puzzling.  A December 2008 "Chapter 30 Education Award" record shows the Veteran was awarded benefits for the period of January 22, 2009, through May 22, 2009, and that his remaining entitlement thereafter was 24 days.  The 24 days of remaining entitlement was reiterated in a May 2009 "Chapter 30 Status and Award History" record.  However, a June 9, 2009, "Chapter 30 Education Award" record that shows the award of MGIB benefits for the period of June 1, 2009, through July 11, 2009, indicates that the Veteran's remaining entitlement was 1 month and 4 days.  Finally, a July 2009 "Chapter 30 Education Award" record showing payment of benefits for the period of July 11, 2009 through August 1, 2009, indicates a remaining entitlement of only 9 days.  The Board is unable to determine from the record how the Veteran's remaining entitlement rose from 24 days to 1 month and 4 days and then dropped to only 9 days.  The Board notes that, if the Veteran's remaining entitlement in May 2009 was only 24 days, then he may have actually exhausted his remaining MGIB benefits prior to August 1, 2009, by taking the two summer classes.  It is, however, impossible to tell this from the record before the Board.

Thus the Board finds that remand is necessary to obtain an audit of the MGIB benefits the Veteran's used and the remaining entitlement after each award to ensure that the Veteran did not in fact exhaust those benefits so that he may be entitled to a greater benefit under the Post-9/11 GI Bill.  

Accordingly, the case is REMANDED for the following action:

1.  Audit the Veteran's Chapter 30 education benefits account in order to provide the basis for the calculation of 9 days as the remaining entitlement of MGIB benefits as of August 1, 2009.  The amounts of time used and remaining entitlement should be set forth in detail (i.e., on an award by award basis).  A copy of the written audit should be inserted into the education folder and another provided to the Veteran.  The Veteran should be provided with an opportunity to respond to the audit, including providing any additional information or evidence he may have in rebuttal.

2.  Thereafter, the Veteran's claim should be readjudicated.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


